OPINION
ODOM, Judge.
The appeal is from' a conviction for the offense of unlawful possession of a narcotic drug, to-wit: heroin; punishment was assessed by the court at five years.
Appellant’s sole ground of error is that the trial court erred in denying his application for probation.
On January 11, 1971, the appellant waived his right of a trial by jury and entered a plea of guilty to the offense charged in the indictment before the court. Prior to entering such plea he filed an application for adult probation and contends the trial court abused its discretion in refusing to grant the same because “all of his diffi*467culties with law enforcement agencies in the past have been solely because of his curse of being heavily and tragically addicted to the narcotic drug, heroin.”
This contention is overruled. We find nothing in the record which shows an abuse of judicial discretion on the part of the trial judge. The right of probation, where the court assesses punishment, rests absolutely with the trial court’s discretion under the guideposts of the statute, e. g. Martin v. State, Tex.Cr.App., 452 S.W.2d 481; Redd v. State, Tex.Cr.App., 438 S.W.2d 565; Roy v. State, 167 Tex.Cr.R. 307, 319 S.W.2d 705.
The judgment is affirmed.